Citation Nr: 1013596	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-38 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a disability manifested 
by tremors, fatigue, and insomnia, claimed as due to in-
service exposure to herbicides.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1966 to June 1968.  Service in the Republic of 
Vietnam is indicated by the evidence of record.  (See 
Department of Defense (DD) Form 214 and May 23, 1967 service 
treatment record.)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


FINDING OF FACT

There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that current 
chronic disability manifested by tremors, fatigue and 
insomnia is related to the Veteran's military service.


CONCLUSION OF LAW

Current chronic disability manifested by tremors, fatigue and 
insomnia was not incurred in or aggravated by active military 
service, including as secondary to exposure to herbicide 
agents while serving in the Republic of Vietnam.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued A VCAA notice letter to the 
Veteran on November 19, 2007.  This letter informed the 
Veteran of what evidence was required to substantiate his 
service connection claim and of his and VA's respective 
duties for obtaining evidence.  The November 2007 letter also 
informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision. Because VCAA notice in this case was accomplished 
prior to the initial AOJ adjudication that denied the claim, 
the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, and private medical records. 

As noted above, the duty to assist includes providing a 
medical examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim. 

As will be discussed below, there is already medical evidence 
that the Veteran has a current disability.  The record also 
establishes that he served in Vietnam during the Vietnam Era.  
As such, exposure to herbicides in service is conceded.  
Hence, evidence of an event, injury, or disease that occurred 
in service, McLendon element #2, is established.  
Significantly, however, as will be discussed below, there is 
no indication that the disability, or persistent or recurrent 
symptoms of a disability, may be associated with the 
Veteran's service.  Also, there is sufficient competent 
medical evidence on file for VA to make a decision on the 
claim.

In the absence of evidence of any indication that persistent 
symptoms of the disability at issue may be associated with 
the Veteran's service, referral of this case for an opinion 
as to etiology would in essence place the examining physician 
in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the Veteran's claimed disability and 
his military service would necessarily be based solely on the 
Veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  


Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection - Agent Orange exposure

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a). Furthermore, the diseases listed at 38 
C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service. They are: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas. 38 
C.F.R. § 3.309(e). The Board notes additionally that, as a 
result of amendments to 38 C.F.R. § 3.309(e), Type-II 
Diabetes Mellitus was added to the list of diseases for which 
presumptive service connection can be established. The change 
was effective July 9, 2001. See 66 Fed. Reg. 23166, 23169 
(May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted. See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation. See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis 

As indicated in the law and regulations section above, 
service connection for certain chronic diseases may be 
presumptively established as due to herbicide exposure.  In 
this case there is clear evidence that the Veteran served in 
Vietnam during the period specified for presumptive exposure 
to herbicide agents, and it is therefore presumed that he was 
exposed to them.  However, the Veteran's claimed disability 
manifested by tremors, chronic fatigue and insomnia is not 
among the diseases subject to presumptive service connection. 

The Board recognizes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that, when 
it is determined that a veteran's disease does not qualify 
him for presumptive service connection, he is entitled to 
offer proof that he is entitled to service connection on a 
direct basis. Combee v. Brown, 34 F.3d 1039 (1994). Here, 
however, there is no such credible proof in evidence.

With respect to Hickson element #1, the evidence of record 
indicates that the Veteran has chronic fatigue syndrome and 
persistent insomnia.  While there is no medical evidence 
documenting the Veteran's complaints of trembling hands, he 
is considered competent to establish the existence of such 
symptom since this condition is capable of identification by 
a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

With respect to Hickson element #2, as noted above, the 
Veteran is presumed to have been exposed to herbicides in 
service.  However, Hickson element #3 is not met.  Upon 
review, the Veteran's service treatment records contain no 
mention of complaints or treatment related to tremors, 
fatigue or insomnia.  In fact, there is no mention of these 
problems until the Veteran filed a claim for service 
connection in April 2001. Further, the evidence of record 
does not include any medical statements attempting to link 
the Veteran's tremors, fatigue, and insomnia to his military 
service.

To the extent that the Veteran contends that a medical 
relationship exists between his tremors, fatigue, and 
insomnia and his military service, any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Veteran has not 
contended continuity of symptomatology, and as such, there is 
no credibility assessment warranted in this regard.

The Veteran has been accorded ample opportunity to provide 
competent medical evidence which serves to relate his 
tremors, fatigue, and insomnia to his military service. He 
has not done so.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim as Hickson element #3 has not been met.  
The benefit sought on appeal is accordingly denied.




ORDER

Entitlement to service connection for a disability manifested 
by tremors, fatigue, and insomnia is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


